Citation Nr: 0823916	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to veteran's status for the purpose of Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant served during World War II; the nature of that 
service is the issue to be resolved herein.  He was born in 
1921.

This appeal to the Board of Veterans' Appeals (Board) is from 
a rating decision letter of January 2003 issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision letter, the VARO concluded that the appellant 
did not have service which would qualify him for VA benefits.

During the course of this appeal, the case has been advanced 
on the docket due to the appellant's age, pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appellant provided testimony before a Veterans Law Judge 
at a videoconference hearing in January 2004, a transcript of 
which is of record.  At that time, he provided copies of 
numerous documents which are now in the file.

In February 2004, the case was remanded by the Board for very 
specific development.  The Board noted, in pertinent part, as 
follows:

In essence, it is argued that the appellant has 
adequate, appropriate service to be considered a 
veteran for VA benefits.  He has testified in that 
regard, and has submitted documents which, it is 
argued, require recertification of his dates of 
service by the service department, and confirm his 
arguments that he is a veteran for VA benefits 
purposes.

Of record is a memorandum from the VARO, dated in 
August 2003, with regard to recertification of 
service dates.

Also of record is documentation from the service 
department Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN), and confirmed by 
the National Personnel Records Center, to the 
effect that the appellant had no service as a 
member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service 
of the U.S. Armed Forces.

In general, the service department's findings are 
binding and conclusive upon VA.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

However, the thrust of the argument raised by the 
appellant and his representative at the hearing 
was, specifically, that there is now a discrepancy 
in documentation which needs to be clarified and 
ultimately resolved in his favor.

On review of the evidence now of record, as 
submitted by the appellant, the Board finds that 
there is now sufficient basis as would warrant a 
request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).

In pertinent part, the Board remanded the case for the VARO 
to:

Contact ARPERSCOM and request reverification of 
service.  The RO's request should clearly ask 
ARPERSCOM to document that its reverification of 
service encompassed a search under all information 
not previously considered including the guidelines 
and records relating to recognition of all units 
under American officers.

In this regard, all pertinent documents should be 
noted (including those already identified in the 
file at the time of prior certification as well as 
the packet of materials recently submitted by the 
appellant, i.e., both those obtained from all other 
sources as well as those obtained through the 
National Archives [and Records Administration 
(NARA)] in College Park, MD); and copies of all 
pertinent documents must accompany the request for 
recertification.

Any discrepancies in those records must be 
identified by the service department; and the 
discrepancies should be resolved to the extent 
possible, with documentation to the file with a 
comprehensive explanation and definitive citation 
to pertinent regulatory guidelines for 
certification.

Development was attempted and the case was returned to the 
Board.

In a decision in July 2005, the Board denied entitlement to 
recognition of the appellant as a veteran for VA benefits 
purposes.  However, in the meantime, correspondence had 
reached the Board shortly before the decision was issued 
which inadvertently had not been attached to the file until 
after the decision was promulgated.  Therein, the veteran 
requested an additional hearing.  

Accordingly, the July 2005 Board decision had to be vacated 
so that the new hearing could be held.  In January 2006, the 
veteran again provided testimony at a videoconference hearing 
before a Veterans Law Judge, a transcript of which is in the 
file.  

During the January 2006 hearing, the appellant's 
representative argued that prior (February 2004) remand 
instructions of the Board had not been complied with.  
Specifically, it was argued that the appellant had submitted 
substantial documentation in support of his claim that he was 
in a guerrilla unit under the direct control of a United 
States commissioned officer, that this evidence was forwarded 
along with a request of the service department for 
reverification of the appellant's service, and that the 
response merely referred to the prior negative determination, 
without clearly indicating that the evidence submitted was 
considered.  

Further, during the hearing the appellant submitted 
additional evidence, some of which the representative 
indicated was not already of record.

Accordingly, in February 2006, the case was again remanded 
for the following action by the VARO:

Contact ARPERSCOM and request reverification of 
service.  The RO's request should clearly ask 
ARPERSCOM to document that its reverification of 
service encompassed a search under all information 
not previously considered including the guidelines 
and records relating to recognition of all units 
under American officers.

In this regard, all pertinent documents should be 
noted, (including those already identified in the 
file at the time of prior certification as well as 
the materials recently submitted by the appellant; 
and copies of all pertinent documents must 
accompany the request for recertification.

Any discrepancies in those records must be 
identified by the service department; and the 
discrepancies should be resolved to the extent 
possible. Request ARPERSCOM to specifically state 
that all materials submitted with the request for 
recertification have been reviewed.

Since then, the appellant has submitted an additional packet 
of documentation.  

Pursuant to the February 2006 remand, repeated attempts were 
undertaken by the VARO in forwarding inquiries to the service 
department via the National Personnel Records Center (NPRC), 
to include securing a statement which specifically addressed 
the requirements above stated.  Numerous responses in the 
file include VA Forms 21-2101 which have been merely stamped 
with notations to "see negative earlier responses" or one, 
most recently received, that is stamped that the "(e)vidence 
submitted is insufficient to warrant a change in prior 
certification".  There is nothing to indicate, as repeatedly 
and specifically requested, what evidence has been reviewed, 
and/or that all the additional documentation has been 
considered, as requested in the prior remand requests.

In the meantime, the Board was required to notify the 
appellant that the Veterans Law Judge before whom he had 
twice given testimony was no longer with the Board, and 
asking him if he wished to have another hearing.  In a 
statement dated in March 2006, the appellant indicated that 
he did not want a further hearing.

Absent further response by NPRC, a Supplemental Statement of 
the Case was issued, and the case was returned to the Board.

In a presentation by the appellant's representative in May 
2007, it was specifically argued that the appellant had 
submitted a great deal of new documentation (including but 
not limited to material annotated on the outside of the file 
by the VARO as having come in since the last Board decision 
and which is now contained in a separate file within the 
claims folder) with regard to his eligibility to recognition 
as a veteran for VA purposes; and that in the repeated post-
remands attempts by the VARO, the service department (Army 
and related organizations) and/or NPRC had still not complied 
with the requirements of the Board in documenting that the 
evidence had all been fully considered and addressed.  

The representative further argued that the mandates of 
Stegall v. West, 11 Vet. App. 268, 171 (1998) require, as a 
matter of law, that the case be again remanded for such 
action.  

Accordingly, the Board again remanded the case in May 2007, 
action which is recited below as required, in pertinent part.

In essence, it has been repeatedly argued by the 
appellant and his representative that he has now 
documented that he had adequate, appropriate 
service to be considered a veteran for VA benefits.  
He has twice testified in that regard, and has 
submitted documents which, it is argued, require 
recertification of his dates of service by the 
service department, and confirm his arguments that 
he is a veteran for VA benefits purposes.

However, the thrust of the argument raised by the 
appellant and his representative at the hearing 
was, specifically, that there is now a discrepancy 
in documentation which needs to be clarified and 
ultimately resolved in his favor.  

In summary, because (1) so much additional and 
often inconsistent pertinent material has been 
added to the file during the long course of this 
appeal; because (2) repeated concerted attempts by 
VA to have the service department amply reconcile 
the apparent conflicts in this material have been 
unproductive or inadequate; because (3) an accurate 
and equitable certification of the appellant's 
service is a pivotal aspect of his claim; because 
(4) the precedential judicial and legislative 
mandates in this case place a unique onus on the 
service department as the competent modifier of 
service dates as they relate to eligibility for VA 
benefits; and finally, (5) because, as argued by 
the appellant's representative, he is entitled by 
law to have the essence of a remand followed, the 
Board thus finds no option at this point, other 
than that resolution of this matter requires a de 
novo review by the service department of all of the 
evidence of record from all sources.

Under existing criteria, and on review of the 
evidence now of record, including as submitted by 
the appellant, the Board concurs with his 
representative that there is now sufficient basis 
as would warrant a request for complete re-
certification from the service department.  See 
Sarmiento v. Brown, supra.

Accordingly, the case is remanded for the following 
action:

1.  Contact ARPERSCOM / NPRC, make 
available all pertinent evidence of 
record, including a copy of this Remand, 
and - 

a.  Request verification of the 
appellant's service utilizing all of 
the evidence of record as if any prior 
or initial certification had not taken 
place. 



b.  Ask ARPERSCOM to indicate, in 
writing, that its verification of 
service has encompassed a search of 
all documents, in the file and under 
all available sources, to include that 
previously of record as well as that 
not previously considered, including 
the guidelines and records relating to 
recognition of all units which served 
under American officers.

c.  In this regard, all pertinent 
documents should be noted, (including 
those already identified in the file 
at the time of prior certification as 
well as the packets of materials since 
submitted by the appellant and all 
evidence obtained from all other 
sources such as the National Archives 
in College Park, MD); and copies of 
all pertinent documents must accompany 
the request for certification.

d.  Any discrepancies in those records 
must be identified by the service 
department; and the discrepancies 
should be resolved to the extent 
possible, in writing, with 
documentation to the file with a 
comprehensive explanation and 
definitive citation to pertinent 
regulatory guidelines for 
certification.

3.  Then readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
Remand, being mindful of the need to 
resolve any Stegall problems. 



4.  If the decision with respect to the 
claim remains adverse to the appellant, 
furnish him and his representative with 
an SSOC and afford a reasonable period of 
time within which to respond thereto.

The attempt was once more made to secure a recertification by 
the APERSCOM, to which was attached all of the pertinent 
documentation now of record.  A response was received 
therefrom, dated in June 2007, to the effect that they had 
been unable to locate a record of service from the 
information provided in the inquiry.  A SSOC was issued and 
the case had been returned to the Board.  

The veteran's representative has prepared a written 
statement, dated in June 2008, which clearly identifies the 
pertinent problems involved in this case, e.g., repeatedly 
asking another department of the Federal government to do 
something which they are unwilling to do; how if at all, they 
might be compelled to do so; and/or what is a viable 
alternative which might best serve the interests of the 
elderly claimant.  


FINDINGS OF FACT

1.  All feasible and forthcoming development has been 
accomplished in this case and the evidence of record will 
provide a sound and equitable basis for resolution of the 
pending issue.

2.  With consideration of the doctrine of resolving 
reasonable doubt in favor of the claimant, the appellant is 
found to be an unrecognized guerrilla who rendered qualifying 
service in a recognized Philippine guerrilla unit under the 
direct command of a commissioned officer of the U.S. Armed 
Forces, and that his unit was inducted into service of the 
Armed Forces, rendering him eligible for VA benefits 
purposes.



CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the 
criteria for basic eligibility for VA benefits are met.  38 
U.S.C.A. §§ 101(2), 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.102, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Because of the nature of this claim, the development that has 
taken place, as delineated above, and the disposition herein, 
the Board believes no further discussion of the VCAA is 
necessary, and it is clearly in the interest of the appellant 
to render a decision based on the evidence now of record.

II.  Applicable Legal Criteria, Factual Background, and 
Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included. 38 C.F.R. § 3.40(d).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a 
true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate. 
However, where the appellant does not submit 
evidence of service or the evidence submitted does 
not meet the requirements of 38 C.F.R. § 3.203, the 
VA shall request verification of service from the 
service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department".  

As discussed above, however, the Court has noted that VA may 
accept United States service department documents or seek 
certification (or in this case, recertification) of service, 
but once certification is received, VA is generally bound by 
that certification.  See Palor v. Nicholson, 21 Vet. App. 
325, 330 (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997)).  In that regard, under 38 C.F.R. §§ 3.40 and 3.41, 
certification of service is a prerogative of the service 
department, and VA has no authority to amend or change their 
decision.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the Board has carefully considered the evidence 
of record.  There is indeed an early certification that the 
veteran did not have service such as to render him eligible 
for VA benefits.  Nonetheless, he has submitted additional 
information since then, which is in fact stamped as being 
genuine by the service department and NRPC (albeit submitted 
by him as received from that department).  

Accordingly, the Board properly sought, repeatedly, to obtain 
recertification through the traditional service department 
channels based on the additional data.  The service 
department has not yet undertaken a recertification.  In 
declining to do so, most recently it was stated that records 
were not available to review; however, at the time, and after 
having endeavored to obtain a recertification on multiple 
prior occasions, VA had seemingly sent all of  the pertinent 
and applicable records along with the request.

Thus the conundrum becomes the apparent intransigence on the 
part of the service department to review that documentation, 
as required under pertinent laws, and recertify the 
appellant's service.  The Board is unable to issue a writ or 
otherwise legally command performance on the part of the 
service department when, as in this case, requesting such 
recertification action has been undertaken and has been 
unproductive on numerous prior occasions.  Absent their 
accepting that legislated responsibility, the Board has two 
choices: one is to deny the claim based on what is known to 
be inadequate and probably inaccurate certification, which 
would be significantly detrimental and inequitable to the 
appellant; or render a rational and supportable decision 
based on the evidence of record.

In such situations, the law requires that a service 
department ruling such as this is binding unless a reasonable 
basis exists for questioning it.  See Manibog v. Brown, 8 
Vet. App 465 (1996); and Duro, supra.  

In this case, the documents submitted by the veteran in 
connection with his appeal provide at least a colorable basis 
for questioning the service department certification.  In 
fact, the Board has diligently tried to do this without 
results.  

In this unique situation, the law fortunately provides a 
specific, small window of responsible, feasible alternative 
opportunity.  Specifically, VA may accept these new documents 
as proof of service in the United States military because 
they were issued by the service department and so stamped by 
an official government agency (NARA) as being genuine.  The 
criteria are that VA may accept evidence of service submitted 
by a claimant when (1) the evidence is a document issued by 
the service department; (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  The documentation in this case appears to fulfill 
all such requirements.

In this case, much of the additional documentation submitted 
by the veteran (and submitted with a written waiver of 
initial VARO consideration at the Travel Board hearing in 
January 2004 and sent in some duplicate and some additional 
forms since then) was obtained by him from official channels, 
e.g., NARA, and is so stamped.  This is in addition to, and 
not at all inconsistent with, the other affidavits and 
service documents already of record.

The Board finds that these documents meet these criteria for 
the appellant's having served in as an unrecognized guerrilla 
who rendered qualifying service in a recognized Philippine 
guerrilla unit under the direct command of a commissioned 
officer of the U.S. Armed Forces, and that his unit was 
inducted into service of the Armed Forces, rendering him 
eligible for VA benefits purposes.

Under the specific and peculiar circumstances of this 
particular case, a reasonable doubt is raised which must be 
resolved in favor of the appellant.  The Board finds that he 
has qualifying service for VA benefits purposes.


ORDER

The appeal for entitlement to veteran's status for the 
purpose of Department of Veterans Affairs (VA) benefits is 
granted.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


